10 So. 3d 126 (2008)
Ex parte Ronald Slater DOUCETTE
(In re: Ronald Slater Doucette
v.
State of Alabama).
1071664.
Supreme Court of Alabama.
November 26, 2008.
Talitha Powers Bailey, Birmingham, for petitioner.
Submitted on petitioner's brief only.
Prior report: Ala.Crim.App., 10 So. 3d 117.
COBB, Chief Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
SEE, WOODALL, STUART, SMITH, BOLIN, PARKER, and MURDOCK, JJ., concur.
LYONS, J., dissents.